DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, with respect to the rejection(s) of claim(s) 1, 6-10 and 14 as anticipated by Ito and 1-4 and 10-12 as anticipated by He under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Patent Number 6,311,649) in view of Lefebvre (FR 2 996 880 A1).
Regarding claim 1, Ma discloses a system for handling fuel vapor in a vehicle, wherein the system comprises: 
a fuel tank (20), 
a fuel vapor cooling arrangement (including 52) connected to the fuel tank, arranged to receive fuel vapor evaporated from fuel in the fuel tank, in which the evaporated fuel is condensed into liquid fuel, wherein the fuel vapor cooling arrangement is arranged outside of the fuel tank (Col. 4, lines 38-53), 
wherein the system is configured to condense the evaporated fuel by cooling the fuel vapor in the fuel vapor cooling arrangement and increasing an amount of cooling of the fuel vapor either by pressurizing a cooling medium in the fuel vapor cooling arrangement or by pressurizing the fuel vapor (Col. 4, lines 47-61). 
	Ma does not disclose a valve is arranged between the fuel tank and the fuel vapor cooling arrangement to control the opening and closing of a fuel vapor cooling arrangement connection between the fuel tank and the fuel vapor cooling arrangement because in Ma, the evaporation of fuel vapor from fuel in the fuel tank occurs after the fuel exits the fuel tank. 
	Lefebvre discloses a valve arranged between a fuel tank (4) and a fuel vapor cooling arrangement (including heat exchanger 100, 200) to control the opening and closing of a fuel vapor cooling arrangement connection between the fuel tank and the fuel vapor cooling arrangement (page 6, lines 208-209). 
	Lefebvre teaches that increases in the temperature outside a vehicle cause a large volume of fuel vapors to evaporate inside the fuel tank (page 2, lines 1-2). Lefebvre teaches that a valve is necessary to confine fuel vapors in the fuel tank when extracting fuel that has evaporated in the fuel tank (page 6, lines 208-209). Confining the fuel vapors prevents them from escaping to the atmosphere (page 1, lines 15-16), which is particularly relevant to hybrid vehicles whose internal combustion engines may remain off over long periods of use of the electric motor for propulsion (page 1, lines 22-31).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fuel vapor extraction duct(s) and valve disclosed by Lefebvre upstream of the fuel vapor cooling arrangement disclosed by Ma to additionally or alternatively supply fuel vapor to the fuel vapor cooling arrangement. An increase in outside temperature automatically generates fuel vapors in the fuel tank which may escape to the atmosphere causing pollution in the absence of a valve that confines the fuel vapors to the fuel tank. 
	Regarding claim 5, Ma, as modified by Lefebvre, discloses the system of claim 1 as discussed above. Ma does not disclose wherein the system further comprises an evaporative emission canister arranged between the outlet of the fuel vapor cooling arrangement and the fuel tank. 
	Lefebvre discloses an evaporative emission canister (5) arranged between the outlet of the fuel vapor cooling arrangement and the fuel tank (as shown in Figure 5).  
	Lefebvre teaches that increases in the temperature outside a vehicle cause a large volume of fuel vapors to evaporate inside the fuel tank (page 2, lines 1-2). Lefebvre teaches that a valve is necessary to confine fuel vapors in the fuel tank when extracting fuel that has evaporated in the fuel tank (page 6, lines 208-209). Confining the fuel vapors prevents them from escaping to the atmosphere (page 1, lines 15-16), which is particularly relevant to hybrid vehicles whose internal combustion engines may remain off over long periods of use of the electric motor for propulsion (page 1, lines 22-31).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the canister disclosed by Lefebvre with the system disclosed by Ma to contain fuel vapors that escape the fuel tank to prevent environmental pollution. 
	Regarding claim 7, Ma further discloses a vehicle comprising the system according to claim 1 (Col. 1, line 66-Col. 2, line 1). 
	Regarding claim 8, Ma further discloses wherein the fuel vapor cooling arrangement of the system is arranged as a cooling arrangement independent from a separate cooling arrangement of the vehicle (Col. 4, lines 34-53). 
	Regarding claim 10, Ma discloses a method for handling fuel vapor in a fuel tank of a vehicle, wherein a fuel vapor cooling arrangement (including 52) is connected to the fuel tank (20) and arranged outside of the fuel tank, wherein the method comprises: 
	receiving fuel vapor in the fuel vapor cooling arrangement evaporated from fuel in the fuel tank (Col. 4, lines 38-53), 
	condensing the fuel vapor to liquid fuel in the fuel vapor cooling arrangement by cooling the fuel vapor in the fuel vapor cooling arrangement and increasing an amount of cooling of the fuel vapor either by pressurizing a cooling medium in the fuel vapor cooling arrangement or by pressurizing the fuel vapor (Col. 4, lines 47-61). 
	Ma does not disclose controlling opening and closing of a first valve arranged between the fuel tank and the fuel vapor cooling arrangement that controls flow of fuel vapor from the fuel tank to the fuel vapor cooling arrangement. 
Lefebvre discloses controlling opening and closing of a first valve arranged between a fuel tank (4) and a fuel vapor cooling arrangement (including heat exchanger 100, 200) to control the flow of fuel vapor from the fuel tank to the fuel vapor cooling arrangement (page 6, lines 208-209). 
	Lefebvre teaches that increases in the temperature outside a vehicle cause a large volume of fuel vapors to evaporate inside the fuel tank (page 2, lines 1-2). Lefebvre teaches that a valve is necessary to confine fuel vapors in the fuel tank when extracting fuel that has evaporated in the fuel tank (page 6, lines 208-209). Confining the fuel vapors prevents them from escaping to the atmosphere (page 1, lines 15-16), which is particularly relevant to hybrid vehicles whose internal combustion engines may remain off over long periods of use of the electric motor for propulsion (page 1, lines 22-31).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fuel vapor extraction duct(s) and valve disclosed by Lefebvre upstream of the fuel vapor cooling arrangement disclosed by Ma to additionally or alternatively supply fuel vapor to the fuel vapor cooling arrangement. An increase in outside temperature automatically generates fuel vapors in the fuel tank which may escape to the atmosphere causing pollution in the absence of a valve that confines the fuel vapors to the fuel tank. 
Regarding claim 13, Ma, as modified by Lefebvre, discloses the method of claim 10 as discussed above. Ma does not disclose capturing fuel vapor not condensed in the fuel vapor cooling arrangement in an evaporative emission canister arranged between an outlet of the fuel vapor cooling arrangement and the fuel tank. 
	Lefebvre discloses an evaporative emission canister (5) arranged between the outlet of the fuel vapor cooling arrangement and the fuel tank that captures fuel vapor not condensed in the fuel vapor cooling arrangement (as shown in Figures 4 or 5).  
	Lefebvre teaches that increases in the temperature outside a vehicle cause a large volume of fuel vapors to evaporate inside the fuel tank (page 2, lines 1-2). Lefebvre teaches that a valve is necessary to confine fuel vapors in the fuel tank when extracting fuel that has evaporated in the fuel tank (page 6, lines 208-209). Confining the fuel vapors prevents them from escaping to the atmosphere (page 1, lines 15-16), which is particularly relevant to hybrid vehicles whose internal combustion engines may remain off over long periods of use of the electric motor for propulsion (page 1, lines 22-31).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the canister disclosed by Lefebvre with the system disclosed by Ma to contain fuel vapors that escape the fuel tank to prevent environmental pollution. 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Patent Number 6,311,649) in view of Lefebvre (FR 2 996 880 A1) and further in view of He (CN 109458276 A).
	Regarding claims 2-4, Ma, as modified by Lefebvre, discloses the system  of claim 1 as discussed above, but does not disclose wherein the system comprises a valve arrangement connected to an outlet of the fuel vapor cooling arrangement and to  the fuel tank, arranged to return the liquid fuel back to the fuel tank. 
	He discloses a system for handling fuel vapor in a fuel tank of a vehicle, wherein the system comprises a valve arrangement (20) connected to an outlet of the fuel vapor cooling arrangement and to the fuel tank, arranged to return the liquid fuel back to the fuel tank, wherein the valve arrangement is arranged to be connected to an internal combustion engine (17) of the vehicle [0001], wherein the valve arrangement may be arranged to selectively return the liquid fuel back to the fuel tank or purge the liquid fuel to the internal combustion engine [0039] [0043] and wherein the valve arrangement comprises a three-way valve or a separate return valve and purge valve [0039] [0043]. 
	Lefebvre teaches that increases in the temperature outside a vehicle cause a large volume of fuel vapors to evaporate inside the fuel tank (page 2, lines 1-2). Thus, by evacuating, cooling, condensing and returning fuel vapors to the fuel tank, the temperature of fuel in the fuel tank is lowered reducing further evaporation of fuel. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valve arrangement disclosed by He with the system disclosed by Ma to reduce the rate of evaporation of fuel in the fuel tank when the outside temperature increases.
Claim(s) 6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Patent Number 6,311,649) in view of Lefebvre (FR 2 996 880 A1) and further in view of Dudar (US Patent Application Publication 2015/0158377).
	Regarding claim 6, Ma, as modified by Lefebvre, discloses the system according to claim 1 as discussed above but does not disclose wherein the fuel vapor cooling arrangement is arranged to receive coolant from a separate cooling arrangement of the vehicle or wherein the fuel vapor cooling arrangement of the system is connected to at least one of an air conditioning cooling arrangement of the vehicle or a battery cooling arrangement of the vehicle. 
	Dudar discloses a vehicle air conditioning cooling arrangement (300) that is arranged to provide cooling to a fuel vapor cooling arrangement (352) [0054-0055]. 
	Dudar teaches that the adsorbent capacity of charcoal contained within a canister can be increased as the canister is cooled [0055]. Dudar also suggests that reducing the temperature of the charge entering the intake manifold of the engine may improve the performance of the engine if it is turbo or supercharged [0042]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine a vehicle air conditioning cooling arrangement with the fuel vapor cooling arrangement as disclosed by Dudar in the system disclosed by Ma, to increase the efficiency of adsorption of a canister or to improve engine performance by lowering the temperature of the intake charge. 
Regarding claim 9, Ma, as modified by Lefebvre, discloses the system according to claim 7 as discussed above but does not disclose wherein the fuel vapor cooling arrangement is arranged to receive coolant from a separate cooling arrangement of the vehicle or wherein the fuel vapor cooling arrangement of the system is connected to at least one of an air conditioning cooling arrangement of the vehicle or a battery cooling arrangement of the vehicle. 
	Dudar discloses a vehicle air conditioning cooling arrangement (300) that is arranged to provide cooling to a fuel vapor cooling arrangement (352) [0054-0055]. 
	Dudar teaches that the adsorbent capacity of charcoal contained within a canister can be increased as the canister is cooled [0055]. Dudar also suggests that reducing the temperature of the charge entering the intake manifold of the engine may improve the performance of the engine if it is turbo or supercharged [0042]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine a vehicle air conditioning cooling arrangement with the fuel vapor cooling arrangement as disclosed by Dudar in the system disclosed by Ma, to increase the efficiency of adsorption of a canister or to improve engine performance by lowering the temperature of the intake charge. 
Regarding claim 14, Ma, as modified by Lefebvre, discloses the system according to claim 10 as discussed above but does not disclose wherein the fuel vapor cooling arrangement is connected to at least one of an air conditioning cooling arrangement of the vehicle or a battery cooling arrangement of the vehicle, and wherein the method further comprises heat exchange of the fuel vapor with a cooling fluid of the at least one of the air conditioning cooling arrangement or the battery cooling arrangement. 
	Dudar discloses a vehicle air conditioning cooling arrangement (300) that provides cooling to a fuel vapor cooling arrangement (352) via heat exchange with the cooling fluid of the air conditioning cooling arrangement [0054-0055]. 
	Dudar teaches that the adsorbent capacity of charcoal contained within a canister can be increased as the canister is cooled [0055]. Dudar also suggests that reducing the temperature of the charge entering the intake manifold of the engine may improve the performance of the engine if it is turbo or supercharged [0042]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine a vehicle air conditioning cooling arrangement with the fuel vapor cooling arrangement as disclosed by Dudar in the method disclosed by Ma, to increase the efficiency of adsorption of a canister or to improve engine performance by lowering the temperature of the intake charge. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Patent Number 6,311,649) in view of Lefebvre (FR 2 996 880 A1) and further in view of Sasaki (US Patent Number 4,671,071).
	Regarding claims 11-12, Ma, as modified by Lefebvre, discloses the method of claim 10 as discussed above but does not disclose wherein a second valve arrangement is connected to an outlet of the fuel vapor cooling arrangement and to the fuel tank, wherein the method further comprises: selectively returning the liquid fuel back to the fuel tank by way of the second valve arrangement, wherein the second valve arrangement is further connected to an internal combustion engine of the vehicle, wherein the method further comprises: returning the liquid fuel back to the fuel tank or purging the liquid to the internal combustion engine by way of selectively operating the second valve arrangement. 
	Sasaki discloses a second valve arrangement (42) connected to an outlet of the fuel vapor cooling arrangement (30) and to a fuel tank (11), and further comprises: 
selectively returning the liquid fuel back to the fuel tank by way of the second valve arrangement (Col. 2, line 64-Col. 3, line 12), wherein the second valve arrangement is further connected to an internal combustion engine of the vehicle (Col. 1, lines 63-65), and further comprises: 
returning the liquid fuel back to the fuel tank or purging the liquid to the internal combustion engine by way of selectively operating the second valve arrangement (Col. 2, line 64-Col. 3, line 12).
Sasaki suggests that this arrangement prevents fuel vapors from escaping into the atmosphere by preventing an excessively large amount of fuel vapor from entering the canister (Col. 1, lines 10-29). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the second valve arrangement disclosed by Sasaki with the system disclosed by Ma to prevent fuel vapors from escaping into the atmosphere. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747